DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 09/27/2021. As directed by the amendment - claim 1 is amended. 
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Figure 3 shows the piezoelectric drive located completely within the valve spool body and that the combination of Tanner and O’Neill fail to teach this limitation. 
However, as shown in Figure 3, the piezo electric element extends to the right outside of the spool body. Therefore, the piezoelectric drive is not located completely within the valve. As seen below, this limitation is rejected under 112b for being unclear and indefinite. The combination of Tanner and O’Neill teach this limitation as best understood.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the drive means comprises a piezo actuator element located fully within the spool body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please note Figures 2, 3, and 4, show the piezo element extending to the right, outside of the spool body.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 “withing” should read --within--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the drive means comprises a piezo actuator element located fully within the spool body” is unclear and indefinite. It is unclear and indefinite how the piezo actuator 
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (U.S. 2007/0075286) in view of O’Neill (U.S. Patent No. 6,170,526).
Regarding claim 1, Tanner discloses:  a servo valve comprising: a fluid transfer valve assembly comprising:  a housing 26;  a supply port (Ps) and a control port P (see paragraph 0029); a moveable valve spool (32) arranged to regulate flow of fluid from the supply port (Ps) to the control port (P) in response to a control signal, the valve spool (32) having a spool body (32) between a first spool end and a second spool end (see paragraphs 0031 and 0033; see Figure 1A); a drive means (40) configured to axially move the valve spool (32) relative to the fluid transfer assembly in response to the control signal to regulate the fluid flow (see paragraphs 0033 and 0037); wherein the drive means (40) comprises a piezo actuator element (40), the piezo actuator (40) configured to change its length axially in response to the control signal to cause corresponding axially movement of the spool 32 (see paragraphs 0033 and 0037); wherein the piezo actuator element (40) is mounted to the first spool end of the spool 32 (see Figure 1A); a spring element (48) located at a second spool end of the spool (32) opposite the first spool end arranged to bias the spool (32) in an axial direction opposite the direction in which the piezo actuator element (40) moves the spool 32 (see paragraph 0034).
Tanner fails to disclose the piezo actuator element located within the spool body and extending into the spool from the first spool end.
O’Neill teaches a piezoelectric valve wherein a piezo actuator element (98) is located within a valve body (46) and extends into a valve body (46) from a first end (see Figure 2; Col. 4, lines 2-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Tanner to provide the piezo actuator element located within the spool 
Regarding claim 2, Tanner as modified teaches the invention as essentially claimed and further teaches wherein the control signal is in the form of an electric potential applied to the piezo actuator element (40) to cause the piezo actuator element (40) to change its length in the axial direction (see paragraph 0037).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753